Citation Nr: 1234671	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-24 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from September 1979 to October 1992, including service in the Persian Gulf.  He also had subsequent service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, denied the Veteran's claims for service connection for a thoracolumbar spine disability and bilateral hearing loss.

A review of the Virtual VA processing system does not reveal any additional documents pertinent to the instant appeals.

Jurisdiction over these matters was transferred to the Reno, Nevada RO in approximately December 2008.

A May 2009 Decision Review Officer (DRO) decision granted the Veteran's claim for service connection for left ear hearing loss and assigned an initial rating.  The Veteran has not filed a notice of disagreement objecting to this determination and this claim is no longer before the Board for its consideration.


FINDINGS OF FACT

1.  The Veteran does not suffer from right ear hearing loss as defined by VA regulations.

2.  The evidence of record does not establish that the Veteran suffers from a diagnosed thoracolumbar spine disability or current thoracolumbar muscle or joint pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107(b) (West 2002); 38 C.F.R.       §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claims for service connection for bilateral hearing loss and lumbar pain in a July 2007 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claims.  This letter provided proper preadjudication notice in accordance with Pelegrini.  In addition, this letter provided proper preadjudication notice in accordance with Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, various private treatment records and the VA examination reports have been obtained.  The August 2007 VA audiological examiner did not indicate that he reviewed of the Veteran's claims file.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A.     § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83. The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.   

The Board notes that the Veteran has not been afforded a VA examination with regard to the instant claim for service connection for a thoracolumbar spine disability.  As detailed below, the clinical evidence of record does not establish a relationship between the Veteran's claimed thoracolumbar spine disability and his service.  The clinical evidence also does not establish a continuity of symptomology with regard to this disability.  The Veteran's assertion of a relationship between this disability and service is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).   In addition, the clinical evidence does not establish a currently diagnosed disability related to the thoracolumbar spine.   As the record does not shown a current disability that may be related to service for this claim, a VA examination is not required. 

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as organic diseases of the nervous system and arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.            §§ 3.307(a), 3.309(a).

For veterans with service in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A.    § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  This evaluation period was recently extended to December 31, 2016.  76 Fed. Reg. 81,834 (Dec. 29, 2011).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.   38 C.F.R.              § 3.317(a)(3).   Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.   38 C.F.R.      § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Ear Hearing Loss Disability

The Veteran contends that he suffers from hearing loss as a result of his exposure to acoustic trauma while working as an aircraft mechanic during service.  He reported working on B-52 and KC-135 aircraft.

An August 1979 service entrance audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	20	15	5	5	5

The Veteran denied hearing loss or ear trouble in an accompanying Report of Medical History (RMH).

Multiple in-service audiological examinations were conducted, including in February 1984, August 1984, April 1985, March 1986, April 1986, July 1989, June 1990, August 1991 and May 1992.
 
An April 1997 National Guard entrance audiological examination revealed the following results, measured in decibels:


Hertz	500	1,000	2,000	3,000	4,000
Right	20	0	0	15	20

The Veteran denied hearing loss or ear trouble in an accompanying RMH.

A National Guard audiological examination was conducted in August 2002 and revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	10	5	5	15	15

An August 2007 VA audiological examination reflected the Veteran's reports of diminished hearing after working on the flight line as an aircraft mechanic during service.  Current symptoms included difficulties understanding speech in noise.  Audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	15	15	20	30	35

Word recognition was 96 percent in the right ear.  Following this examination, a diagnosis of left ear hearing loss was made.

Although the Veteran has credibly reported difficulty hearing during the course of the appeal, he does not have current right ear hearing loss as defined by VA regulations.   See 38 C.F.R. § 3.385.  "Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of a current disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

The Veteran's representative has argued that service connection for right ear hearing loss is warranted under the paired organ rule.  Under this provision, where there is service connected hearing impairment in one ear compensable to a degree of 10 percent or more and hearing impairment in the other ear as the result of a nonservice connected disability, which is not the result of a veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385, the rate of compensation shall be paid as if the bilateral hearing loss were the result of the service connected disability.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3); VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997).  This provision is inapplicable in the instant claim as his right ear hearing loss does not meet the criteria under 38 C.F.R. § 3.385.  In addition, the instant claim addresses the issue of service connection rather than the evaluation of a service connected disability, which is when the paired organ rule is applicable.

As the evidence of record is negative for right ear hearing loss as defined by VA regulations, the evidence is against a finding that the Veteran has a current right ear hearing loss disability.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Thoracolumbar Spine Disability

An August 1979 service entrance examination was negative for any relevant abnormalities.  The Veteran denied recurrent back pain in an accompanying RMH.

The Veteran complained of pain in the lower right side of the back for the past week in December 1988.  There was no trauma and the pain had a gradual onset.  An assessment of mild muscle strain was made.  An assessment of a low back strain was made in May 1992 following complaints of a two week history of intermittent back pain and a one day history of sharp pain after lifting furniture.  A second May 1992 treatment note indicated that the Veteran's mechanical low back pain was improving.

In a July 2002 National Guard Questionnaire, the Veteran denied ever having a back injury or suffering from back pain.  He again denied ever having a back injury or suffering from back pain in an April 2004 National Guard Questionnaire.

Post-service private treatment records were negative for complaints, treatments or diagnoses related to any thoracolumbar spine disability.

The Veteran filed the instant claim in July 2007.  The clinical evidence of record also does not document treatment, complaints or diagnoses related to a thoracolumbar spine disability during the appellate period.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In the absence of a current disability, there can be no valid claim. 

In addition, the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  The Board notes that the signs and symptoms of an undiagnosed illness can include muscle and joint pain.  However, the clinical evidence of record is negative for complaints or treatment for thoracolumbar spine muscle or joint pain.  As such, the diagnosed illness provisions are not for application.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.

There is no competent evidence of a thoracolumbar spine disability during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer, supra; see also Rabideau, supra.  As the evidence of record is negative for a current diagnosis related to this disability, service connection cannot be granted and the claim must be denied.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for a thoracolumbar spine disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


